DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/21 is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the split radio bearer configuration identifies a set of radio bearers whose data streams during the handover procedure are between the UE and both the source base station and the target base station and whether each respective radio bearer is configured for uplink communications, downlink communications, or both;”

The examiner has searched the specification for support and has found in [0113]  “A split bearer configuration may be used for uplink, downlink, or both.”

A configuration being used for uplink, downlink, or both is not the same as the configuration identifying whether each respective radio bearer is configured for uplink, downlink, or both.

Claim 2-14 is dependent on claim 1 and likewise rejected.

Claim 15 recites “the response indicates a set of radio bearers whose data streams during the handover procedure are between the UE and both the source base station and the target base station and whether each respective radio bearer is configured for uplink communications, downlink communications, or both;”



A configuration being used for uplink, downlink, or both is not the same as the configuration identifying whether each respective radio bearer is configured for uplink, downlink, or both.

Claim 16-27 is dependent on claim 15 and likewise rejected.

Claim 28 recites “wherein the split radio bearer configuration identifies a set of radio bearers whose data streams during the handover procedure are between the UE and both the source base station and the target base station and whether each respective radio bearer is configured for uplink communications, downlink communications, or both;”

The examiner has searched the specification for support and has found in [0113]  “A split bearer configuration may be used for uplink, downlink, or both.”

Claim 29 is dependent on claim 28 and likewise rejected.

A configuration being used for uplink, downlink, or both is not the same as the configuration identifying whether each respective radio bearer is configured for uplink, downlink, or both.

Claim 30 recites “the response indicates a set of radio bearers whose data streams during the handover procedure are between the UE and both the source base station and the target base station and whether each respective radio bearer is configured for uplink communications, downlink communications, or both;”

The examiner has searched the specification for support and has found in [0113]  “A split bearer configuration may be used for uplink, downlink, or both.”

A configuration being used for uplink, downlink, or both is not the same as the configuration identifying whether each respective radio bearer is configured for uplink, downlink, or both.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-18, 20-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo ( VIVO: “Up Architecture and Impacts of DC Handover,” 3GPP Draft, 3GPP TSG-RAN WG2
Meeting #104, R2-1816332, Up Architecture and Impacts of Split Bearer Handover, 3RD
.

Claims 1-8, 11-18, 20-23, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivo ( VIVO: “Up Architecture and Impacts of DC Handover,” 3GPP Draft, 3GPP TSG-RAN WG2
Meeting #104, R2-1816332, Up Architecture and Impacts of Split Bearer Handover, 3RD
Generation Partnership Project (3GPP), [retrieved on 2018-11-12], 1. Introduction, 2.1 Step 1: Addition of the target leg, figure 1 (as disclosed in the IDS).


As to claim 1, Vivo teach a method for wireless communications at a user equipment (UE) (Vivo, Fig 1 and Section 2.1, a method for a UE in a wireless network), comprising: 
receiving, from a source base station, a handover command for handover of the UE from the source base station to a target base station in accordance with a handover procedure (Vivo, Section 2.1 Step 1, the UE receives the handover command from the source eNB to handover to a target eNB), the handover command indicating a split radio bearer configuration for communications associated with the handover procedure (Vivo, Fig 1, the handover command HO CMD  indicates split bearer handover), wherein the split radio bearer configuration identifies a set of radio bearers whose data streams during the handover procedure are between the UE and both the source base station and the target base station (Vivo, Fig 1 Section 2 and Step 1&2 Section 2.1 Step 1, the configuration identifies additional leg with RLC and MAC entity between a source leg and a target leg) ; 
configuring the set of radio bearers for communications associated with the handover procedure in accordance with the split radio bearer configuration (Vivo, Section 2.1, the RLC entity and MAC entity are configured for the source leg and the additional target leg in accordance with the handover); and 
communicating with the source base station, the target base station, or both via the set of radio bearers during the handover procedure (Vivo, Figure 1, data exchanged between the UE and target/source base stations during the split bearer handover).
Vivo does not explicitly teach the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both.
However, Xiao teaches the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both (Xiao, [00136][0143], the split bearer configuration element identifies data split of the bearer as uplink or downlink).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vivo and Xiao to identify UL or DL configuration because it would indicate support and prevent retransmission of data (Xiao, [0136] and abstract).

As to claim 2, Vivo teaches wherein communicating comprises: transmitting a first set of data to the source base station via a first radio bearer configured for uplink communications with the source base station during the handover procedure (Vivo, Section 2.1 Paragraph 1, For UL the source security context is used to the source base station transmission) ; and 
transmitting a second set of data to the target base station via a second radio bearer configured for uplink communications with the target base station during the handover procedure (Vivo, Section 2.1 Paragraph 1 and 3, the UE transmits to the target base station (BS receives)  UL data reception using the target leg),.

As to claim 3, Vivo teaches wherein communicating comprises: receiving a first set of data from the source base station via a first radio bearer configured for downlink communications with the source base station during the handover procedure (Vivo, Section 2.1 Paragraph 1, DL data reception on the source leg from the source base station); and receiving a second set of data from the target base station via a second radio bearer configured for downlink communications with the target base station during the handover procedure (Vivo, Section 2.1 Paragraph 3, DL data reception from the target base station using target security context) .

As to claim 4, Vivo teaches wherein configuring comprises: configuring a first downlink radio bearer for communications with the source base station during the handover procedure in accordance with the split radio bearer configuration (Vivo, Section 2.1, the RLC entity and MAC entity are configured for the source leg and the additional target leg in accordance with the handover); configuring a second downlink radio bearer for communications with the target base station during the handover procedure in accordance with the split radio bearer configuration (Vivo, Section 2.1, the RLC entity and MAC entity are configured for the source leg and the additional target leg in accordance with the handover); and configuring an uplink radio bearer for communications with the target base station during the handover procedure in accordance with a source to target switch configuration (Vivo, Section 2.1 Paragraph 1 the UL bearer for data transmission is setup to be used (configured)).

As to claim 5, Vivo teaches further comprising: receiving a reconfiguration message from the target base station, the reconfiguration message indicating a reconfiguration of at least one radio bearer of the set of radio bearers for communications with the target base station; and configuring the at least one radio bearer for communications with the target base station based at least in part on the (Vivo, Page 2, Top Bullets, the user plane procedure steps from handover command (reconfiguration) indicates configuring split bearers for target and source leg).

As to claim 6, Vivo teaches further comprising: receiving a reconfiguration message from the target base station, the reconfiguration message indicating a reconfiguration of the set of radio bearers for communications with the target base station; configuring the set of radio bearers for communications with the target base station based at least in part on the reconfiguration message (Vivo, Page 2, Top Bullets, the user plane procedure steps from handover command (reconfiguration) indicates configuring split bearers for target and source leg).; and dropping each radio bearer of the set of radio bearers configured for communications with the source base station based at least in part on the reconfiguration message (Vivo, Page 2, Top Bullets, releasing the source leg bearers).

As to claim 7, Vivo teaches further comprising: switching communications from the source base station to the target base station in accordance with the handover procedure (Vivo, Page 2, Top Bullets, releasing the source leg bearers (to MCG bear change)); transmitting a handover complete message to the target base station based at least in part on the switching (Vivo, Fig 1, handover compete message); and dropping each radio bearer of the set of radio bearers configured for communications with the source base station based at least in part on the handover complete message (Vivo, Page 2, Top Bullets, releasing/dropping the bearers with the source base station upon handover completion).

As to claim 8, Vivo teaches further comprising: receiving, from the target base station, a grant for a data communication associated with the target base station; and dropping each radio bearer of the set of radio bearers configured for communications with the source base station based at least in part Vivo, Page 2, Top Bullets, MCG bear change is granted to the target base station and releasing/dropping the bearers with the source base station upon handover completion).


As to claim 11, Vivo teaches wherein configuring the set of radio bearers comprises: configuring a first radio bearer for communications with the source base station during the handover procedure (Vivo, Section 2.1, the RLC entity and MAC entity are configured for the source leg and the additional target leg in accordance with the handover); and configuring a second radio bearer for communications with the target base station during the handover procedure (Vivo, Section 2.1, the RLC entity and MAC entity are configured for the source leg and the additional target leg in accordance with the handover).

As to claim 12, Vivo teaches further comprising: receiving the handover command from the source base station via a radio 3 resource control (RRC) message (Vivo, Section 1, RRC messages are used).

As to claim 13, Vivo teaches wherein the handover command is generated at the target base station (Vivo, Fig 1, Section 2.1, the handover command is created).

As to claim 14, Vivo teaches wherein the set of radio bearers are associated with low latency communications (Vivo, Section 1, the bearer solutions are for reducing handover interruption time to 0ms (low latency)).

As to claim 15, Vivo teaches a method for wireless communications at a source base station (Vivo, Fig 1 and Section 2.1, a method for a source and target eNB in a wireless network),, comprising: 
(Vivo, Fig 1 and Section 2.1, the UE is identified in order to exchange HO communications); 
identifying a set of radio bearers for configuring as split radio bearers for the handover procedure (Vivo, Fig 1, the handover command HO CMD  indicates split bearer handover); 
transmitting a handover request to the target base station requesting configuration of the set of radio bearers as split radio bearers (Vivo, Fig 1, the handover command is exchanged between source and target eNB); 
receiving, from the target base station, a response to the handover request (Vivo, Fig 1, the handover command is exchanged between source and target eNB);, wherein the response indicates a subset of the set of radio bearers to be configured as split radio bearers for the handover procedure, the split radio bearers being used to communicate data streams during the handover procedure between the UE and both the source base station and the target base station (Vivo, Fig 1 Section 2 and Step 1&2 Section 2.1 Step 1, the configuration identifies additional leg with RLC and MAC entity between a source leg and a target leg); and 
communicating with the UE via at least one radio bearer of the subset of the set of radio bearers during the handover procedure (Vivo, Figure 1, data exchanged between the UE and target/source base stations during the split bearer handover).
Vivo does not explicitly teach the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both.
However, Xiao teaches the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both (Xiao, [00136][0143], the split bearer configuration element identifies data split of the bearer as uplink or downlink).


As to claim 16, Vivo teaches further comprising: receiving a data packet from the UE via a radio bearer configured for uplink communications between the source base station and the UE (Vivo, Section 2.1 Paragraph 1 and 2, the base station receives UL data); and transmitting, to the target base station, a message that includes a packet data convergence protocol (PDCP) protocol data unit (PDU) associated with the data packet (Vivo, Section 2.1 Paragraph 2, the PDCP PDU is sent to the target node).

As to claim 17, Vivo teaches further comprising: receiving a first data packet from the UE via a radio bearer configured for uplink communications between the source base station and the UE (Vivo, Section 2.1 Para 1-3, receiving UL and DL data packets); receiving, from the target base station, a packet data convergence protocol (PDCP) protocol data unit (PDU) associated with a second data packet of the UE (Vivo, Section 2.1 Para 1-3, receiving on PDCP PDU); and transmitting, to a core network node, a message that includes a PDCP service data unit (SDU) comprising the first data packet and the PDCP PDU associated with the second data packet of the UE (Vivo, Section 2.1 Para 1-3, transmitting PDCP SDU).

As to claim 18, Vivo teaches further comprising: receiving, from the target base station, a packet data convergence protocol (PDCP) protocol data unit (PDU) associated with a data packet of the UE (Vivo, Section 2.1 Para 1-3, receiving UL and DL PDCP PDU data packets); and transmitting, to the UE, a message that includes the PDCP PDU associated with the data packet via a radio bearer configured for downlink communications between the source base station and the UE (Vivo, Section 2.1 Para 1-3, transmitting UL and DL PDCP PDU data packets.

As to claim 20, Vivo teaches further comprising: configuring at least one radio bearer of the subset of the set of radio bearers for communications with the source base station based at least in part on the response to the handover request (Vivo, Fig 1 Section 2 and Step 1&2 Section 2.1 Step 1, the configuration identifies additional leg with RLC and MAC entity between a source leg and a target leg).

As to claim 21, Vivo teaches further comprising: transmitting, to the UE, a handover command for handover of the UE from the source base station to the target base station (Vivo, Fig 1, the handover command is exchanged), the handover command indicating a split radio bearer configuration for the at least one radio bearer (Vivo, Fig 1 Section 2 and Step 1&2 Section 2.1 Step 1, the configuration identifies additional leg with RLC and MAC entity between a source leg and a target leg).

As to claim 22, Vivo teaches further comprising: transmitting, to the UE, a handover command for handover of the UE from the source base station to the target base station (Vivo, Fig 1, the handover command is exchanged), the handover command indicating a split radio bearer configuration for at least one downlink radio bearer and a source to target switch configuration for an uplink bearer (Vivo, Fig 1 Section 2 and Step 1&2 Section 2.1 Step 1, the configuration identifies additional leg with RLC and MAC entity between a source leg and a target leg).

As to claim 23, Vivo teaches further comprising: configuring a master cell group radio bearer for communications associated with the handover procedure; and communicating with the UE via the master cell group radio bearer (Vivo, Page 2, Top Bullets, MCG bear change is granted to the target base station and releasing/dropping the bearers with the source base station upon handover completion).



As to claim 26, Vivo teaches further comprising: dropping each radio bearer of the subset of the set of radio bearers configured for communications between the source base station and the UE based at least in part on a completion of the handover procedure (Vivo, Page 2, Top Bullets, MCG bear change is granted to the target base station and releasing/dropping the bearers with the source base station upon handover completion).

As to claim 27, Vivo teaches wherein the set of radio bearers identified for configuring as split radio bearers are associated with low latency communications (Vivo, Section 1, the bearer solutions are for reducing handover interruption time to 0ms (low latency))..

As to claim 28, Vivo teaches an apparatus for wireless communications at a user equipment (UE) (Vivo, Fig 1 and Section 2.1, a UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (Vivo, Fig 1 and Section 2.1, a UE has memory and processor) to: 
receive, from a source base station, a handover command for handover of the UE from the source base station to a target base station in accordance with a handover procedure (Vivo, Section 2.1 Step 1, the UE receives the handover command from the source eNB to handover to a target eNB), the handover command indicating a split radio bearer configuration for communications associated with the handover procedure (Vivo, Fig 1, the handover command HO CMD  indicates split bearer handover), wherein the split radio bearer configuration identifies a set of radio bearers whose data streams during the handover procedure are between the UE and both the source base station and the target base (Vivo, Fig 1 Section 2 and Step 1&2 Section 2.1 Step 1, the configuration identifies additional leg with RLC and MAC entity between a source leg and a target leg); 
configure the set of radio bearers for communications associated with the handover procedure in accordance with the split radio bearer configuration (Vivo, Section 2.1, the RLC entity and MAC entity are configured for the source leg and the additional target leg in accordance with the handover); and 
communicate with the source base station, the target base station, or both via the set of radio bearers during the handover procedure (Vivo, Figure 1, data exchanged between the UE and target/source base stations during the split bearer handover).
Vivo does not explicitly teach the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both.
However, Xiao teaches the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both (Xiao, [00136][0143], the split bearer configuration element identifies data split of the bearer as uplink or downlink).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vivo and Xiao to identify UL or DL configuration because it would indicate support and prevent retransmission of data (Xiao, [0136] and abstract).

As to claim 29, Vivo teaches wherein the instructions to communicate are further are executable by the processor to cause the apparatus to: transmit a first set of data to the source base station via a first radio bearer configured for uplink communications with the source base station during the handover procedure (Vivo, Section 2.1 Paragraph 1, For UL the source security context is used to the source base station transmission); and transmit a second set of data to the target base station via a second radio bearer configured for uplink communications with the target base station during the (Vivo, Section 2.1 Paragraph 1 and 3, the UE transmits to the target base station (BS receives)  UL data reception using the target leg).

As to claim 30, Vivo teaches an apparatus for wireless communications at a source base station (Vivo, Fig 1 and Section 2.1, a source eNB), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Vivo, Fig 1 and Section 2.1, a source eNB has processor and memory): 
identify a user equipment (UE) for handover from the source base station to a target base station via a handover procedure (Vivo, Fig 1 and Section 2.1, the UE is identified in order to exchange HO communications); 
identify a set of radio bearers for configuring as split radio bearers for the handover procedure (Vivo, Fig 1, the handover command HO CMD  indicates split bearer handover); 
transmit a handover request to the target base station requesting configuration of the set of radio bearers as split radio bearers (Vivo, Fig 1, the handover command is exchanged between source and target eNB); 
receive, from the target base station, a response to the handover request(Vivo, Fig 1, the handover command is exchanged between source and target eNB), wherein the response indicates a subset of the set of radio bearers to be configured as split radio bearers for the handover procedure , the split radio bearers being used to communicate data streams during the handover procedure between the UE and both the source base station and the target base station (Vivo, Fig 1 Section 2 and Step 1&2 Section 2.1 Step 1, the configuration identifies additional leg with RLC and MAC entity between a source leg and a target leg); and 
Vivo, Figure 1, data exchanged between the UE and target/source base stations during the split bearer handover).
Vivo does not explicitly teach the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both.
However, Xiao teaches the configuration identifies whether each respective radio bearer is configured for uplink communications, downlink communications, or both (Xiao, [00136][0143], the split bearer configuration element identifies data split of the bearer as uplink or downlink).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vivo and Xiao to identify UL or DL configuration because it would indicate support and prevent retransmission of data (Xiao, [0136] and abstract).


Claims 9, 10, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo and Xiao as applied to claims above, and further in view of Lee et al (Pub No: 2020/0113012)

As to claim 9, Vivo teaches a handover procedure (Vivo Figure 1).
Vivo does not explicitly teach further comprising: receiving a reconfiguration message from the source base station based at least in part on a failure of the handover procedure, the reconfiguration message indicating a reconfiguration of at least one radio bearer of the set of radio bearers for communications with the source base station; and configuring the at least one radio bearer for communications with the source base station based at least in part on the reconfiguration message.
However, Lee teaches receiving a reconfiguration message from the source base station based at least in part on a failure of the handover procedure, the reconfiguration message indicating a reconfiguration of at least one radio bearer of the set of radio bearers for communications with the (Lee, [0187], transmitting RRC re-establishment (configuration) in response to a handover failure); and configuring the at least one radio bearer for communications with the source base station based at least in part on the reconfiguration message (Lee, [0152], bearers are configured in resource configurations).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Vivo and Xiao and Lee to use reconfiguration after failure because it would simplify signaling for UE mobility (Lee [0005]).

As to claim 10, Vivo teaches a handover procedure (Vivo Figure 1).
Vivo does not explicitly teach further comprising: transmitting a message to the source base station indicating the failure of the handover procedure, wherein the reconfiguration message is received from the source base station in response to the message.
However, Lee teaches transmitting a message to the source base station indicating the failure of the handover procedure, wherein the reconfiguration message is received from the source base station in response to the message (Lee, [0187], transmitting RRC re-establishment (configuration) in response to a handover failure).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Vivo and Xiao and Lee to use reconfiguration after failure because it would simplify signaling for UE mobility (Lee [0005]).
As to claim 24, Vivo teaches a handover procedure (Vivo Figure 1).
Vivo does not explicitly teach comprising: transmitting a reconfiguration message to the UE based at least in part on a failure of the handover procedure, the reconfiguration message indicating a reconfiguration of the subset of the set of radio bearers for communications with the source base station.
(Lee, [0187], transmitting RRC re-establishment (configuration) in response to a handover failure).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Vivo and Xiao and Lee to use reconfiguration after failure because it would simplify signaling for UE mobility (Lee [0005]).
As to claim 25, Vivo teaches a handover procedure (Vivo Figure 1).
Vivo does not explicitly teach: receiving a message from the UE or target base station indicating the failure of the handover procedure, wherein the reconfiguration message is transmitted to the UE in response to the message (Lee, [0183], failure is detected and reestablishment is performed).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Vivo and Xiao and Lee to use reconfiguration after failure because it would simplify signaling for UE mobility (Lee [0005]).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469